Title: From George Washington to Major General John Sullivan, 1 August 1779
From: Washington, George
To: Sullivan, John


        
          Dr Sir,
          Head Quarters West Point August 1st 1779
        
        Brandt at the head of a party of Whites & Indians said to have amounted to eighty or ninety men has lately made an incursion into the Minisinks and cut off a party of fifty or sixty of our militia. It is reported that Brandt himself was either killed or wounded in the action—By a fellow belonging to this party, who has fallen into our hands, as he pretends voluntarily (but is suspected to have mistaken his way) I am informed that the party came from Chemung in quest of provisions of which the savages are in great want. He says their deficiency in this respect is so great that they are obliged to keep

themselves in a dispersed state; and when they collect will not be able to remain long together. He gives the following account of their strength movements & designs—That the whole force they will be able to assemble will not exceed fifteen hundred fighting men Whites and Indians which they themselves conceive will be equal to double the number of our men in the woods—That Butler with a party of both sorts was at Conosadago in number 3 or 400—That at Chemung and the adjacent towns were two or three hundred warriors—That Chemung was appointed as the place of rendezvous where or in the neighbourhood the Indians intended to give you battle, after which if they were unsuccessful they intended to retire towards Niagara harrassing your march as much as possible with small parties and by ambuscades—That some of the towns had sent off their old men & women others more confident and discrediting that there was an army coming against them, had still kept them at home—That no reinforcement had yet come from Canada; but that Brandt who was lately arrived from thence assured the Indians there was one coming after him—The principal strength of the Indians is in the Genesee Towns.
        You will give as much credit to this account as you think proper and in proportion to its conformity to your other intelligence. The informant is a deserter from Cortlandts regiment who says he was carried off by force to the Indians and took the present opportunity of leaving them. He appears not to be destitute of shrewdness and as his apprehensions were pretty strong I am inclined to think as far as his knowledge extended he was sincere.
        In my last I forget to inform you that on the 15th instant at night Brigadier Genl Wayne with the Light Infantry took stony point by assault. The whole garrison consisting of about 600 men with Col. Johnson commanding officer—fifteen pieces of cannon of different sizes & a quantity of stores fell into our hands. Our loss in killed & wounded was less than an hundred—of which not above thirty will be finally lost to the service—General Wayne received a wound in the head—This affair does great honor to our troops who entered the works at the point of the bayonet, scarcely firing a gun. The post you may recollect was extremely formidable by nature and strongly fortified—The enemy, it is said, supposed it capable of defying our whole force. The opposite point had it not been for some unavoidable accidents would probably have also fallen into our hands—The enemy from these had time to come to its relief and have since reposs[ess]ed stony point, which we evacuated and destroyed. I am with great regard Dr Sr Yr Obet, servt
        
          G. Washington
        
        
        
          P.s. Inclosed is a duplicate of mine of the 29th with its inclosures, lest there should be a miscarriage.
        
      